Case 2:18-cv-00295-JRG Document 433 Filed 08/24/20 Page 1 of 1 PageID #: 20656




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION


   SAS INSTITUTE INC.                                  §
                                                       §
                        Plaintiff,                     §
                                                       §
               v.                                      §
                                                       §        Case No. 2:18-cv-00295-JRG
   WORLD PROGRAMMING LIMITED                           §
   and LUMINEX SOFTWARE, INC.,                         §
                                                       §
                      Defendant.                       §
                       MINUTES FOR PRETRIAL CONFERENCE
                HELD BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                                    August 24, 2020

  OPEN: 9:12 a.m.                                                                   ADJOURN: 9:50 a.m.
   ATTORNEYS FOR PLAINTIFF:                             See attached.

   ATTORNEYS FOR DEFENDANTS:                            See attached.
   LAW CLERKS:                                          Taylor Mauze
                                                        Adrienne Dellinger
                                                        Lee Matalon

   COURT REPORTER:                                      Shelly Holmes, CSR-TCRR

   COURTROOM DEPUTY:                                    Jan Lockhart

   TIME             MINUTES
   9:12 a.m.        Court opened. Counsel announced ready for hearing.
   9:13 a.m.        The Court heard argument on Luminex Software, Inc.'s Motion to Dismiss in View
                    of Settlement Agreement (Dkt. No. 395). Mr. Caldwell spoke on behalf of
                    Defendants. Mr. Press Millen spoke on behalf of Plaintiff. The Court
                    ORDERED Luminex dismissed from the case with prejudice.
   9:21 a.m.        The Court addressed trial scheduling in light of SAS Institute, Inc.’s Sealed Motion for
                    Partial Summary Judgment on its Copyright Infringement Claims by SAS Institute Inc.
                    (Dkt. No. 264). Defendants' Sealed Motion for Partial Summary Judgment Against
                    Plaintiff's Copyright Infringement Claims [Copyrightability] filed by Luminex
                    Software, Inc., Pizza Hut, Inc., Shaw Industries Group, Inc., World Programming
                    Limited and Yum! Brands, Inc. (Dkt. No. 272)
                    The Court reset Jury selection and trial for January 4, 2021. Although there are other
                    cases set, the case is considered to be specially set. The Court set a Copyrightability
                    hearing on Tuesday, October 27, 2020. The parties will be allotted three hours per side
                    for the hearing. The pretrial conference was reset to November 24, 2020.
   9:50 a.m.        Court adjourned.
